Judge Rowan
delivered the opinion of the court.
Richard Cave sold and conveyed to Robert Sanders, in the year 1784, five hundred and forty acres of land. In the year 1809, he instituted this suit to recover from the heirs of Sanders 75 acres, or a compensation therefor, which he alledges to be an excess, within the boundaries of the deed, more than he sold, was paid for, or intended to convey The answers admit the excess, but insist that their ancestor purchased in gross and not by the acre; that he gave three hundred and fifty six pounds ten shillings for the tract, supposed to contain 540 acres. The court below decreed a dismissal of the bill with costs.
Good policy forbids that contracts as to the realty, in their most solemn consummated shape, should be disturbed or overhaled, unless, in the case of palpable fraud, or gross and obvious mistake, and in that case the redress *65should be sought within a reasonable time. The chancellor should take no delight in unravelling stale and antiquated transactions—of that sort is the present case. The ground of the claim of complainant, would seem to be rather the enhanced value of the land in the year 1809, than any intrinsic vice in the transaction in the year 1784.
The decree must be affirmed with costs.